Citation Nr: 1126566	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  08-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for coronary artery disease.  

The Board remanded this claim for further development in May 2009 and July 2010.  It now returns for appellate review. 

As noted in the Board's July 2010 remand, a March 2010 VA examination report reflects that the examiner found that the Veteran's erectile dysfunction was at least as likely as not related to his service-connected diabetes mellitus, type II.  The issue of service connection for erectile dysfunction has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had active service in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during that time. 

2.  Ischemic heart disease, including CAD, has been associated with exposure to herbicides such as Agent Orange used in the Republic of Vietnam during the Vietnam era. 





CONCLUSION OF LAW

Coronary artery disease was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 53, 202 (August 31, 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.




I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for heart disease has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. Service Connection

The Veteran contends that he is entitled to service connection for heart disease.  For the following reasons, the Board finds that service connection is warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Here, the Veteran's DD-214 reflects that he served in Vietnam from July 1970 to August 1971.  Therefore, he is presumed to have been exposed to an herbicide agent such as Agent Orange.  See id. 

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, section 3.309(e) was amended to add certain diseases, including ischemic heart disease, to the list of diseases associated with exposure to herbicide agents.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  See 75 Fed. Reg. 53, 202.  Therefore, it is applicable to the present claim which was pending before VA when the rule was published.  The amendment provides, in pertinent part, that ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  Id. at 53, 216. 

Here, the Board finds that the Veteran has had ischemic heart disease as defined under the amendment to section 3.309(e) throughout the pendency of this claim.  In this regard, a July 2006 VA treatment record reflects a diagnosis of CAD, as well as VA treatment records dated thereafter.  The Veteran was also diagnosed with CAD in the March 2010 VA examination.  Thus, the competent medical evidence of record establishes that the Veteran has ischemic heart disease, which is presumed to have been caused by his exposure to an herbicide agent during active duty service in Vietnam.  See 75 Fed. Reg. 53, 202.

The Board notes that the Veteran has argued that his CAD was caused or aggravated by his service-connected diabetes.  As service connection has been granted for CAD based on the Veteran's herbicide exposure while serving in Vietnam, the Board need not address any other theory of causation. 

Accordingly, the Board finds that the evidence is at least in equipoise with respect to this claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for CAD is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for coronary artery disease is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


